DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/086853 05/14/2019. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 04/28/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended claims 3, 5, 7-10 and 14 and remained claims 1-2, 4, 6, 11-13 and 15-20.
      Claims 1-20 are currently pending in the application.
                                                      Oath/Declaration
4.   The oath/declaration filed on 04/28/2020 is acceptable.
                                     Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 10/23/2020.
                                                        Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                      Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1, 6-7 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over HATANO et al., hereafter “HATANO” (U.S. Publication No. 2012/0217516 A1) in view of Shen et al., hereafter “Shen” (U.S. Publication No. 2017/0110681 A1). 
      Regarding claim 1, HATANO discloses an OLED display panel, comprising: 
           a substrate (100, para [0043]); 
           a bank layer (124, para [0050]) on the substrate (100), the bank layer (124) defining a plurality of pixel areas (openings between bank layer (124)) on the substrate (100); and 
           a thermal insulation layer (refers structure bodies (126), para [0043] and para [0083]) on the bank layer (124) (e.g. Fig. 2C).
      HATANO discloses the features of the claimed invention as discussed above, but does not disclose wherein the thermal insulation layer has a thermal conductivity of about 0.01 W/mk to about 0.5W/mK
     Shen, however, discloses the heat insulation layer (7) can consist 

material of the heat insulation layer can have a thermal conductivity of 0-0.5 W/mK, such as polystyrene (the thermal conductivity of which is 0.08 W/mK), polyethylene (the thermal conductivity of which is 0.3 W/mK) and so on (e.g. Fig. 1 and para [0043]).
       In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thermal insulation layer has a thermal conductivity is 0,008 to 0.3 W/mK that overlaps or lies inside the range as claimed, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

       Regarding claim 7, , HATANO and Shen (citations to HATANO unless otherwise noted) discloses the thickness of the thermal insulation is 1-2 µm (para [0043]) while the applicant claimed in a range of about 0.2 µm to about 10 µm.
       In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thermal insulation layer has a thickness is 1-2  µm that overlaps or lies inside the range as claimed, since it is well settle that when the general conditions of a claim are 
       Regarding claim 10, HATANO and Shen (citations to HATANO unless otherwise noted) discloses further comprising a pixel electrode (118), a light emitting layer (120), the modification layer (including an electron transport layer and/or an electron injection layer (para [0165]), and the main electrode (122) sequentially on the substrate (100) in at least one of the plurality of pixel areas (openings between the bank layer) (e.g. Fig. 2D).
        With respect to process claim 11, prior art device render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim. MPEP2112.02.
8.    Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over HATANO and Shen in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2018/0016442 A1).
     Regarding claim 3, HATANO and Shen discloses the features of the claimed invention as discussed above, but does not disclose wherein the thermal insulation layer is porous.
      Kim, however, discloses wherein the thermal insulation layer is porous
(para [0028]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the porous thermal insulation layer teaching of Kim with HATANO and Shen because such material substitution or replacement would have 
     Regarding claim 4, HATANO and Shen discloses the features of the claimed invention as discussed above, but does not disclose wherein the thermal insulation layer has porosity in a range of about 5% to about 15%.
      Kim, however, discloses porosity of the porous thermal insulation coating layer may be of about 10% or greater, of about 10% to 50%, or particularly of about 15% to 50% (para [0089]).
       In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the .
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2, 5, 8-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a modification layer on the thermal insulation layer; a main electrode on the modification layer; and an auxiliary electrode on the main electrode as cited in claim 2 and wherein the thermal insulation layer comprises one or more selected from the group consisting of hypercrosslinked porous organic polymers; polymers comprising an aromatic repeating unit having a chloromethyl group; polymers comprising a repeating unit having a benzyl alcohol group; porous cellulose triacetate and derivatives thereof, polyetherimides, and polyimides as cited in claim 5 and wherein forming the thermal insulation layer on the bank layer comprises: coating a layer of porous thermal insulation material on the bank layer to form a porous thermal insulation layer as cited in claim 12 and wherein forming the thermal insulation layer on the bank layer comprises: depositing a layer of organic resin doped with carbon elements on the bank layer; and irradiating the layer of organic resin with UV light, wherein the carbon elements in the layer of organic resin are 
        Claims 8-9 and 1520 are directly or indirectly depend on claims 2, 5 and 14, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/PHUC T DANG/Primary Examiner, Art Unit 2892